Blood worth,. J.
1. For no reason assigned did the court err in admitting in evidence the checks of which complaint is made in the motion for a new trial.
2. In view of the qualifying note of the trial judge, there is no merit in that ground of the motion which alleges that the court erred in refusing to declare a mistrial.
3. When considered in connection with the remainder of the charge, there is no error in the following excerpt therefrom: “Under the law, if a person should be found in possession of a paper, a cheek that is forged, and it appears beyond a reasonable doubt that he uttered or published or attempted to pass, or did pass, such forged paper, and that he was the sole beneficiary, the only one to be benefited by such forged paper, and there are not circumstances in the case pointing to anyone, else as the forger, or anyone else who would be benefited by the circulation or passage dr uttering of such forged paper, then you would be authorized to conclude that a person in the possession of such forgery, and the person uttering and publishing or attempting to pass, either by himself or through others, was the real one who forged the paper. That is a presumption which you are authorized to draw, but you are not compelled to draw it.” Mitchell v. State, 64 Ga. 448; Womble v. State, 107 Ga. 666 (4) (33 S. E. 630).
4. There is ample evidence to support the verdict.

Judgment affirmed.


Broyles, O. J., and Lulce, J., concur.